UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated:24 October2013 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date:October 24, 2013 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release 13-32-TR Date: October24, 2013 TECK REPORTS UNAUDITED THIRD QUARTER RESULTS FOR 2013 Vancouver, BC – Teck Resources Limited (TSX: TCK.A and TCK.B, NYSE: TCK) (“Teck”) reported third quarter adjusted profit of $252 million, or $0.44 per share, compared with $425 million or $0.73 per share in 2012. “We are pleased with our operating performance this quarter,” said Don Lindsay, President and CEO. “Our steelmaking coal sales of 7.6 million tonnes set a quarterly record and demand from customers is strong. However, the current price for steelmaking coal remains below what we believe is required to sustain adequate production in the industry in the long term. With the current market conditions, our near term efforts are focusing on our $330 million cost reduction program, reducing our sustaining capital spending and reviewing the timing of our various development projects.” Highlights and Significant Items · Coal sales in the third quarter were a record 7.6 million tonnes, up 36% from a year ago. · Gross profit before depreciation and amortization was $919 million in the third quarter compared with $1.1 billion the third quarter of 2012. · Cash flow from operations, before working capital changes, was $647 million in the third quarter compared with $885 million a year ago. · Profit attributable to shareholders was $267 million and EBITDA was $815 million in the third quarter. · Our cash balance was $2.3 billion at September 30, 2013. · We continue to implement our cost reduction program and to date our existing operations have identified over $330 million of annual ongoing potential cost savings at constant production levels and have implemented $300 million of these initiatives. · To date we have reached agreements with our coal customers to sell 5.6 million tonnes of coal in the fourth quarter of 2013 at an average price of US$145 per tonne and expect total sales in the fourth quarter, including spot sales, to be at or above 6.3 million tonnes. All dollar amounts expressed in this news release are in Canadian dollars unless otherwise noted. Reference: Greg Waller, VP Investor Relations & Strategic Analysis Marcia Smith, SVP Sustainability and External Affairs Additional corporate information is available at www.teck.com · Coal cost of sales before transportation costs declined to $50 per tonne in the third quarter compared with $58 per tonne a year ago. · We received the British Columbia Environmental Assessment Certificate for our Line Creek Phase 2 project which will maintain production and extend the mine life by 18 years. · We reached an agreement to purchase approximately 7,150 hectares of private land in the Elk and Flathead valleys of British Columbia for $19 million, in order to protect key wildlife and fish habitat. These lands, in combination with ongoing reclamation work at our operations, will help us to achieve our sustainability goal of creating a net-positive impact on biodiversity. · We were named to the Dow Jones Sustainability World Index (“DJSI”) for the fourth straight year, indicating that our sustainability practices rank in the top ten percent of the world’s 2,500 largest public companies. 2 Teck Resources Limited 2013 Third Quarter News Release This management’s discussion and analysis is dated as at October 24, 2013 and should be read in conjunction with the unaudited consolidated financial statements of Teck Resources Limited (Teck) and the notes thereto for the three months ended September 30, 2013 and with the audited consolidated financial statements of Teck and the notes thereto for the year ended December 31, 2012. In this news release, unless the context otherwise dictates, a reference to “the company” or “us,” “we” or “our” refers to Teck and its subsidiaries. Additional information, including our annual information form and management’s discussion and analysis for the year ended December 31, 2012, is available on SEDAR at www.sedar.com. This document contains forward-looking statements. Please refer to the cautionary language under the heading “CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION” below. Overview Profits are lower than last year as a result of lower prices for all of our principal products. Coal and copper prices in the third quarter declined by 28% and 8%, respectively, compared with the same period a year ago. Based on sales volumes, these lower prices resulted in our revenues being approximately $410 million lower than in the third quarter of last year. Production and sales volumes were at or above last year’s levels for our major products other than copper. Coal production was up 6% over last year and up 12% over last quarter and we set a new quarterly sales record of 7.6 million tonnes of coal. For copper, reduced throughput at Quebrada Blanca, in addition to lower grades at most of our mines, adversely affected production. We continued to focus on operating costs as unit costs were significantly lower in coal and total operating costs in copper were unchanged. Our cost reduction program at all of our sites continues to make significant progress. We have identified over $330 million of potential ongoing, annual operating cost savings across the company, of which $300 million have been implemented. An additional $130 million of one-time cost savings and deferrals have also been identified and implemented. As a result, our site cash production costs this year are down by approximately $65 million per quarter since the beginning of the program in the fourth quarter of 2012, excluding the effect of labour settlement charges in 2012. We have also reduced our planned spending on exploration by approximately 15% while maintaining our commitments to partners and have reduced our corporate overhead. We continue to delay the development of some of our internal growth projects and have deferred capital spending. At Quintette, we delayed the final stage of development for the mine and will not start the development until we see a sustained improvement in demand for steelmaking coal. We have also slowed the development of Quebrada Blanca Phase 2 in part as a result of market conditions. We plan to update permits for our existing operations at Quebrada Blanca to reflect the longer mine life before resubmission of the social and environmental impact assessment (“SEIA”) for Phase 2. We are also taking action to reduce sustaining capital expenditures. 3Teck Resources Limited 2013 Third Quarter News Release Profit and Adjusted Profit* Adjusted profit, which excludes the effect of certain transactions as described in the table below, was $252 million, or $0.44 per share, in the third quarter of 2013 compared with $425 million, or $0.73 per share, in the same period a year ago. The decline in adjusted profit was primarily due to significantly lower coal prices, partially offset by record sales volumes for coal in the quarter. Profit attributable to shareholders was $267 million, or $0.46 per share, in the third quarter compared with $256 million, or $0.44 per share, in the same period last year. Profit last year was affected by a $196 million after-tax charge related to the refinancing of a portion of our debt. Three months ended September 30, Nine months ended September 30, ($ in millions) Profit attributable to shareholders as reported $ Add (deduct): Asset sales and provisions 5 ) 27 ) Foreign exchange (gains) losses (9 ) 2 13 21 Derivative (gains) losses (1
